Citation Nr: 0919368	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  08-03 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a heart disability; and if 
so, entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. R. Weaver, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to March 
1986 and from June 1988 to April 1994.   
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, that confirmed and continued the 
pervious denial of service connection for a heart disability.  

Where the claim in question has been finally adjudicated at 
the RO level and not appealed, the statutes make clear that 
the Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).   Thus, despite the various characterizations of the 
issue throughout the appeal, the Board must make an 
independent determination as to whether new and material 
evidence has been presented to reopen the claim of 
entitlement to service connection for a heart disability 
before reaching the merits of the claim.  


FINDINGS OF FACT

1.	Service connection for a heart disability was denied in an 
unappealed October 1994 rating decision.

2.	Evidence received since the October 1994 rating decision 
relates to a previously unestablished fact and contributes to 
a more complete picture of the circumstances surrounding the 
origin of the Veteran's heart disability.  

3.	The evidence demonstrates that the Veteran's heart 
disability developed many years after service.

4.	There is no competent medical evidence that relates the 
Veteran's current heart condition to his period of active 
service or to any disease or injury incurred in or aggravated 
during his active service.

CONCLUSIONS OF LAW

1.	The October 1994 rating decision that denied service 
connection for a heart disability is a finally adjudicated 
claim.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302, 20.1103 (2008).

2.	New and material evidence has been received to reopen a 
claim for service connection for a heart disability.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2008).

3.	A heart disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must provide notice to the claimant that: (1) 
informs the claimant about the information and evidence not 
of record that is necessary to substantiate the claim; (2) 
informs the claimant about the information and evidence that 
VA will seek to provide; and (3) informs the claimant about 
the information and evidence the claimant is expected to 
provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, in the context of a claim to reopen a previously denied 
claim for service connection, the notice requirements of 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159 require VA to look at 
the bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  The Court further held that the 
failure to provide notice of what constitutes material 
evidence in this context would generally be the type of error 
that has the natural effect of producing prejudice because it 
would constitute a failure to provide a claimant notice of a 
key element of what it takes to substantiate a claim to 
reopen.

Here, the RO sent correspondence in May 2007 and a rating 
decision in July 2007.  Those documents met the requirements 
set forth by the Court in Kent and discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with evidence 
obtained, the evidence needed, and the responsibilities of 
the parties in obtaining the evidence.  The Board finds that 
any defect of timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to the 
claimant's receipt of compliant notice.  There has been no 
prejudice to the appellant, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the November 2007 statement of the case.  A statement of the 
case or supplemental statement of the case can constitute a 
readjudication decision that complies with all applicable due 
process and notification requirements if adequate notice is 
provided prior to that adjudication.  Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007).  The provision of adequate 
notice prior to a readjudication, including in a statement of 
the case or supplemental statement of the case, cures any 
timing defect associated with inadequate notice or the lack 
of notice prior to the initial adjudication.  Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.  
Furthermore, the Board finds that if there is any deficiency 
in the notice to the Veteran or the timing of the notice it 
is harmless error.  Overton v. Nicholson, 20 Vet. App. 427 
(2006) (Board erred in relying on various post-decisional 
documents for concluding adequate notice was provided, but 
the Veteran was afforded a meaningful opportunity to 
participate effectively in the adjudication of his claims, 
and therefore the error was harmless).  

I. New and Material Evidence

The Veteran originally filed a claim for service connection 
for a heart disability in May 1994.  He asserted that service 
connection was warranted because he had an abnormal 
electrocardiogram (EKG) during his 1994 separation 
examination.  

Service medical records showed that the Veteran's heart was 
listed as normal on his May 1988 enlistment examination.  On 
March 18, 1994, the Veteran had an unconfirmed abnormal EKG.   
On March 23, 1994, a Navy physician reviewed the March 18, 
1994, EKG and concluded that it was within normal limits.  
The physician also noted that the Veteran had "no evidence 
of CAD."  

The Veteran's heart and EKG were listed as normal on his 
March 1994 separation examination.  A note on that 
examination explained that the EKG that was listed as 
abnormal on March 18, 1994, was in fact normal and the 
Veteran was medically "completely cleared."

The Veteran underwent a VA general medical examination in 
July 1994.  He reported that he had elevated cholesterol and 
an abnormal EKG on separation from service.  He stated that 
he currently experienced chest pain and shortness of breath 
on exertion.  

On examination, the Veteran's blood pressure was 130/70, his 
pulse was 74, and his respirations were 16.  His heart size 
and thrust were normal.  His heart rate and rhythm were 
regular.  No abnormal sounds were heard.  The Veteran's 
peripheral blood vessels were in good condition.  
X-ray revealed that the Veteran's heart was normal in size 
and contour.  The hilar and bony structures were 
unremarkable.  The lungs were well expanded without evidence 
of infiltrate.  The Veteran's diaphragms were in their normal 
position.  Based on his review of the claims file and 
examination of the Veteran, the VA examiner concluded that 
the Veteran did not any pathology of the heart.  

Since the medical evidence did not show that the Veteran had 
been diagnosed with a heart condition in service or had a 
current heart disability, the RO denied the claim.  The 
Veteran did not file a timely appeal of that decision.  Thus, 
it became final and binding on him based on the evidence then 
of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
20.200, 20.1103.

Under the applicable law, a finally adjudicated claim may 
only be reopened if new and material evidence is submitted.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

Evidence may be considered new and material if it contributes 
"to a more complete picture of the circumstances surrounding 
the origin of a Veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, 115 F.3d 1356 (Fed. Cir. 1998).  
Only evidence presented since the last final denial on any 
basis will be considered, in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The Veteran applied to reopen his service connection claim in 
April 2007.  He asserts that service connection is warranted 
because he had an abnormal EKG in service and later required 
open heart surgery in 2006.  In support of his application, 
the Veteran submitted VA treatment records that show that he 
underwent aortic valve replacement and thoracic aortic 
aneurysm repair in September 2006.  

Upon review, the Board finds that the submitted VA treatment 
records are new and material evidence because they relate to 
a previously unestablished fact and contribute to a more 
complete picture of the circumstances surrounding the origin 
of the Veteran's claimed heart disability.  Furthermore, the 
records demonstrate the presence of a current heart 
disability, which was not shown at the time of the previous 
examination.  Accordingly, the claim for service connection 
for a heart disability is reopened.  To that extent only, the 
claim is allowed.

II. Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 
3.303.  Disability which is proximately due to or the result 
of a disease or injury incurred in or aggravated by service 
will also be service-connected.  38 C.F.R. § 3.310.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 
3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  Service connection for certain chronic diseases, 
such as cardiovascular-renal disease, will be rebuttably 
presumed if they are manifest to a compensable degree within 
one year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).   

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  
Lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The record before the Board contains 
service medical records and post-service medical records, 
which will be addressed as pertinent.  Dela Cruz v. Principi, 
15 Vet. App.143 (2001) (a discussion of all evidence by the 
Board is not required when the Board has supported its 
decision with thorough reasons and bases regarding the 
relevant evidence).   

After a thorough review of the record, the Board finds that 
service connection for a heart disability is not warranted.  
In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  Here, 
the submitted VA treatment records only establish the first 
prong of the aforementioned test.  There is still no evidence 
of in-service incurrence of a heart condition or a medical 
nexus between the Veteran's service and his 2006 heart 
surgery.

As was previously discussed, the March 1994 EKG that was 
originally found to be abnormal was later determined to be 
normal by a Navy physician.  Therefore, the Board finds that 
there is no showing that the Veteran was diagnosed with or 
treated for a heart condition in service or within one year 
following his separation.  The first record showing any 
treatment for a heart condition does not occur until 2006, 12 
years following the Veteran's separation from service.  In 
view of the lengthy period without evidence of treatment, 
there is no evidence of continuity of treatment, and this 
weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Furthermore, the record does not 
contain any competent medical evidence that relates the 
Veteran's 2006 heart surgery to his period of active service 
or to any disease or injury incurred in or aggravated during 
service.

The Board acknowledges the Veteran's assertions regarding the 
cause of his heart condition.  However, as a layperson 
without the appropriate medical training and expertise, he is 
simply not competent to render a probative opinion on a 
medical matter.  Bostain v. West, 11 Vet. App. 124 (1998); 
Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
that the Veteran is competent to give evidence about current 
symptoms and what he experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994). Additionally, the Veteran's statements may 
be competent to support a claim for service connection where 
the events or the presence of disability, or symptoms of a 
disability are subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (2006).  However, the proper 
diagnosis of the Veteran's heart condition and providing a 
relationship to service or any disease or injury incurred in 
or aggravated by service, are medical issues beyond the 
expertise of a layperson.  Thus, the Board finds that the 
Veteran's lay assertions relating his 2006 heart surgery to 
service are not competent or sufficient to support the claim 
for service connection.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

In sum, the Board finds that the preponderance of the 
competent medical evidence of record is against a finding 
that the Veteran's current heart condition had its onset in 
service.  The heart condition is shown to have first 
manifested many years after service and is not shown to be 
related to service or to any service-connected disability.  
The evidence does not show any event or injury in service 
that would warrant VA obtaining an examination and opinion 
because the veteran's EKG was found to be normal in service 
after initially being thought abnormal.  38 C.F.R. 
§ 3.159(c).  Therefore, because the preponderance of the 
evidence is against the claim, the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

The claim for service connection for a heart disability is 
reopened.  The appeal is allowed to that extent only.

Service connection for a heart disability is denied. 



____________________________________________
HARVEY P. ROBERTS 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


